Appeal by the defendant, by permission and as limited by his brief, from so much of an order of the County Court, Westchester County (Lange, J.), entered August 11, 1995, as, upon reargument, adhered to a determination in an order of the same court, dated January 9, 1995, which, after a hearing, denied the defendant’s motion pursuant to CPL 440.10 to vacate a judgment of the same court (Kepner, J.), rendered August 22, 1989, convicting him of perjury in the first degree and criminal contempt in the first degree (three counts), upon a jury verdict, and imposing sentence.
*590Ordered that the order is affirmed.
The People’s failure to give to the defendant certain audiotapes violated People v Rosario (9 NY2d 286). However, reversal is not warranted since there was no showing that the defendant was prejudiced by the Rosario violation (see, People v Jackson, 78 NY2d 638).
The defendant’s remaining contentions are without merit. Joy, J. P., Goldstein, Florio and McGinity, JJ., concur.